Case 20-14350-amc            Doc 26     Filed 03/31/21 Entered 03/31/21 13:26:02                    Desc Main
                                        Document     Page 1 of 2


                              UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In re:     Geneva C. Bussey                                 Chapter 13
                         Debtor                             Bankruptcy No. 20-14350-amc

PennyMac Loan Services, LLC, or its Successor or
Assignee
                         Movant
                vs.
William C. Milller, Trustee
Geneva C. Bussey
                         Respondents

    MOTION OF PENNYMAC LOAN SERVICES, LLC, OR ITS SUCCESSOR OR ASSIGNEE FOR
                  RELIEF FROM AUTOMATIC STAY UNDER ' 362(a)

 Movant: PennyMac Loan Services, LLC, or its Successor or Assignee

 Mortgage dated March 15, 2018 and recorded on March 26, 2018 in the Office of the Recorder of Delaware
 County in Mortgage Book 06144 Page 0323.

 Assignment of Mortgage dated August 10, 2018 and recorded on September 13, 2018 in the Office of the
 Recorder of Delaware County in Mortgage Book 06224 Page 0144.

                    1.     PennyMac Loan Services, LLC, or its Successor or Assignee (hereinafter "Movant")
 holds a claim secured by a duly recorded Mortgage on property of Geneva C. Bussey, or of the bankruptcy
 estate located at: 224 Pusey Ave, Collingdale, Pennsylvania 19023.

                2.        Geneva C. Bussey (hereinafter "Debtor") filed a Petition under Chapter 13 on
 November 3, 2020.

                  3.      At the present time, the Mortgage requires payments each month of $1,127.83.

                  4.      Movant has not received regular mortgage payments and lacks adequate protection of
 its interests.

                  5.      Debtor is in default of post-petition payments to the present date from December 1,
 2020.

                   6.     The total amount of the post-petition arrearage as of this date is $3,383.49. This
 figure is broken down as follows:

       -Three (3) delinquent payments, each in the amount of $1,127.83, representing the months of
 December 2020 through February 2021

                  7.      Since February 17, 2021, Movant has incurred attorneys' fees in connection with this
 Motion.

                   8.      Movant does not have and has not been offered adequate protection for its interest in
 said premises and may be required to pay expenses for said premises in order to preserve its lien, which is the
 obligation of the Debtor under said Mortgage.

                  9.     Movant specifically requests permission from the Honorable Court to communicate
 with the Debtor and Debtor's counsel to the extent necessary to comply with applicable nonbankruptcy law.

         WHEREFORE, Movant prays for an order modifying the automatic stay of Bankruptcy Code '362(a)
 to permit Movant to foreclose its Mortgage and to exercise any other rights it has under the Mortgage or with
Case 20-14350-amc           Doc 26      Filed 03/31/21 Entered 03/31/21 13:26:02                    Desc Main
                                        Document     Page 2 of 2


respect to the mortgaged property such actions may include but are not limited to selling the property at Sheriff
Sale, entering into a loan modification or signing a deed in lieu of foreclosure; and

        Further, granting Movant permission from this Honorable Court to communicate with the Debtor and
Debtor's counsel to the extent necessary to comply with the applicable nonbankruptcy law.

                                           /s/ Lauren M. Moyer, Esquire
                                           MARGARET GAIRO, ESQUIRE ID # 34419
                                           LAUREN M. MOYER, ESQUIRE ID # 320589
                                           JAMES FRENCH, ESQUIRE ID # 319597
                                           JOHN M. KOLESNIK, ESQUIRE ID # 308877
                                           Attorney for PennyMac Loan Services, LLC
                                           123 South Broad Street, Suite 1400
                                           Philadelphia, PA 19109
                                           Telephone: (215) 790-1010
                                           Facsimile: (215) 790-1274
                                           Email: ecfmail@mwc-law.com
